Citation Nr: 9929412	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  94-36 060 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and L.C.


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The appellant had active service from January 1951 to 
November 1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The veteran testified at a hearing before the undersigned 
traveling member of the Board at the RO in August 1996.  A 
transcript of that hearing is in the claims folder.

A Board decision in December 1996 determined that new and 
material evidence had been submitted since a final RO May 
1954 rating decision and reopened the claim for service 
connection for a left ankle disability.  The Board then 
remanded the case for further development.  The case was 
returned to the Board in July 1999.


FINDING OF FACT

The veteran's current left ankle disability had its onset in 
service.


CONCLUSION OF LAW

The veteran's left ankle disability was incurred during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.

The service medical records disclose that in November 1951, 
the veteran was hospitalized for a muscle strain in the left 
leg. During service, he also received treatment for 
complaints of left foot pain associated with internal 
fixation of the ankle with marked varus deformity which had 
existed since the age of ten, when he injured his left foot 
stepping on a nail.  He was later diagnosed with conversion 
reaction, chronic, manifested by psychogenically determined 
left equinovarus, and discharged from service.  VA medical 
reports in 1953 disclose a diagnosis of conversion reaction, 
manifested by inversion deformity of the feet.

In April 1954, the veteran submitted two affidavits from 
individuals who knew him and claimed that he did not have any 
left foot problems prior to service.  

The veteran received a VA medical examination in 1955.  He 
complained of left leg trouble since service which began with 
a sprain like syndrome.  The examiner reported that the 
veteran appeared to be voluntarily pulling his left foot 
inward.  An x-ray of the left ankle showed no bone or joint 
changes.

VA outpatient reports disclose treatment between August 1993 
and June 1994 for a stasis ulcer to the left median malleus.

The veteran testified at the travel board hearing in August 
1996 that he had received treatment at VA facilities for his 
left leg problems from the time of separation from service.  
He also testified that a vein in his left leg "busted" in 
1991 or 1992 and that he had been receiving treatment at VA 
medical facilities and private medical facilities since that 
time.  He reported that he had been advised by physicians 
that when he stepped in a pothole in service, he tore the 
hard tissue in his leg and damaged it.  He maintained that 
this resulted in his current disability. 

The veteran received a VA examination in November 1998.  He 
reported that in 1950, while on maneuvers, he stepped in a 
pot hole and sprained his left ankle.  He reported that one 
night on guard duty, he could not stand up properly.  He was 
sent to the hospital.  An x-ray showed nothing broken but the 
foot was put in a cast for two weeks.  Afterwards, he claimed 
that he still had the same symptoms.  At this time he 
complained of constant pain and that he still had an ulcer 
which drained.  On examination, there was objective evidence 
of painful motion.  He was wearing an Unna boot.  He had 
slight instability, weakness, and tenderness.  He claimed an 
ulcer on the left medial malleus.  The diagnosis was 
degenerative joint disease and chronic ulceration with loss 
of function due to slight pain.  The examiner stated that it 
was as likely as not that the left ankle disability and 
ulceration was the result of the in service injury.  

Additional private medical records disclosing treatment from 
1991 to 1998 for a left ankle disability and VA outpatient 
records disclosing treatment from 1989 to February 1998 for a 
left ankle disability were obtained.   

II.  Legal Analysis.

The appellant's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  Furthermore, the evidence is sufficient to decide 
the case.  The Board accordingly finds the duty to assist 
him, mandated by 38 U.S.C.A. § 5107, has been satisfied.

Service connection basically means that the evidence 
establishes that a particular injury or disease resulting in 
disability was incurred coincident with active service, or if 
pre- existing service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
Service connection is established by presenting evidence of 
1) a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service as provided by either lay or medical 
evidence, as the situation dictates; and 3) a nexus, or link, 
between the in- service disease or injury and the current 
disability as provided by competent medical evidence. See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. § 
3.303 (1999); Layno v. Brown, 6 Vet.App. 465 (1994); Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).

The service medical records disclose that the veteran did 
sustain a muscle strain of the left leg during service which 
required hospitalization.  In addition, the veteran has 
testified that he has had constant left leg problems since 
discharge from service and there is clinical evidence of 
recurring left ankle problems.  Furthermore, on the VA 
examination in November 1998, the examiner diagnosed 
degenerative joint disease and chronic ulceration of the left 
ankle with loss of function due to pain.  He stated it was as 
likely as not that the left ankle disability and ulceration 
was the result of the service injury.  With application of 
the benefit of the doubt rule, the Board finds that the 
veteran's current left ankle disability (degenerative joint 
disease with ulceration of the ankle) had its onset during 
service.    


ORDER

Service connection for a left ankle disability is granted.



		
	NANCY I. PHILLIPS

	Member, Board of Veterans' Appeals



 

